DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 – 17 are objected to because of the following informalities:  
Claim 1 should begin with the term “A pack” and claims 2 – 17 should begin with the term “The pack”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 3, there is no antecedent basis for the term “the ingredient or ingredients”.
Regarding claim 1, line 5 and 7, there is no antecedent basis for the term “the inner volume of the pack”.
Regarding claim 1, line 6 and 7, there is no antecedent basis for the term “the exterior of the pack”.
Regarding claims 2, 3, 4, 6, and 12 there is no antecedent basis for the term “the inner volume of the pack”.
Regarding claim 3, the claim limitation “external means actively injecting air” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No disclosure as to what would constitute an external means actively injecting air in the inner volume of the pack is found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 4, there is no antecedent basis for the term “the pressurized fluid”.
Regarding claim 9, it is unclear if the term “it” refers to the pack, the insert, or something else entirely.
Regarding claim 9, there is no antecedent basis for the term “one of the sides”.
Regarding claim 12, there is no antecedent basis for the term “the diameter of the nozzle”.
Regarding claim 14, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 15, there is no antecedent basis for the term “the rear”.
Regarding claim 15, it is unclear what the term “the rear” refers to.  This could be the rear of the pack or the rear of the fluid inlet for example.
Regarding claim 15, there is no antecedent basis for the term “one or the two sides”.
Regarding claim 15, it is unclear if the term “one or the two sides” refers to one or two sides of the pack or one or two sides of the fluid inlet.
Regarding claim 16, there is no antecedent basis for the term “the air inlet obturation”.
Regarding claim 16, there is no antecedent basis for “the quantity of air injected”.
Regarding claim 17, it is unclear if “the jet of fluid” is the same as the “an aqueous fluid under the form of a jet” recited in claim 1 or some other jet of fluid.
Claims 5, 7, 8, 10, 11, and 13 are rejected by virtue of their dependence of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher et al. WO 2016/016072 in view of De Graaff et al. US 2009/0235825.
Regarding claim 1, Butscher discloses a pack (1) capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises an insert (5) and a container (inner volume 2) where the food or beverage ingredient or ingredients (beverage ingredient 7) are stored.  The insert (5) has a fluid inlet (3) capable of introducing an aqueous fluid under the form of a jet in the inner volume of the pack (page 15, ln 10 – page 16, ln 4).
Claim 1 differs from Butscher in the insert further comprising an air inlet communicating with the exterior of the pack and capable of introducing air in the inner volume of the pack.  
De Graaff discloses a storage space (8), holder (2), and mixing chamber (10) all of which are seen to comprise a pack capable of preparing a food or beverage product from one or more food or beverage ingredients which pack comprises a container (storage space 8) where the food or beverage ingredients are stored.  There is a fluid inlet (opening 16) capable of introducing an aqueous fluid under the form of a jet in the inner volume of the pack and De Graaff discloses the fluid inlet would further comprise 
Regarding claims 2 and 3, Butscher in view of De Graaff discloses the air inlet (42) is connected to an aspiration inlet (supply channel 19) through which the jet enters the inner volume of the pack which said inlet is configured in such a way that air is aspirated through the air inlet (42) when the jet in introduced inside the pack (‘825, paragraph [0038]).  Further the air inlet would be capable of being connected to an external means (air supply 142) to actively inject air in the inner volume of the pack (‘825, paragraph [0053]).
Regarding claims 4 and 5, Butscher in view of De Graaff disclose the fluid inlet would be capable of transforming the pressurized fluid introduced by a beverage machine into a high velocity fluid jet in the inner volume of the pack (a jet of hot water is generated by means of the restriction 20) (‘825, paragraph [0035]) (‘072, page 8, ln 25 – page 9, ln 1) which fluid jet communicates with a nozzle having a very restricted diameter with respect to the fluid inlet (the water inlet comprises a hole presenting a . . . diameter . . . 0.24 mm) (‘072, page 9 ln 2 – 4).. 
Regarding claim 6, Butscher discloses the pack would comprise two flexible water impermeable sheets joined to one another to define the inner volume of the pack (‘072, page 3, ln 21 – 26).
Regarding claims 7 and 8, Butscher discloses the beverage is delivered as a free flow through a beverage outlet which outlet is a straight tube oriented vertically at the bottom of the pack (‘072, page 6, ln 19 – 26).
Regarding claim 9, Butscher in view of De Graaff discloses the insert (5) is arranged on one of the sides of the pack (base) and it comprises the fluid inlet (‘072, 3) (825, 16) the air inlet (‘825, 42) and the beverage outlet (072, 4) (‘072, fig. 1) (‘825, fig 1b).
Regarding claim 10, Butscher discloses the container is configured to open in a certain pre-defined area (4, 42) to allow dispensing of the food or beverage prepared (‘072, page 17, ln 15 – 25, and fig. 5).
Regarding claim 11, since Butscher in view of De Graaff disclose the function of the nozzle and aspiration inlet is to prepare a beverage with a fine-bubble froth layer (‘825, paragraph [0038]) and that the velocity of the jet would be controlled by the diameter of the inlet (‘072, page 9, ln 2 – 15), it is obvious that Butscher in view of De Graaff is disclosing the relative positioning of the aspiration inlet with respect to the air inlet, together with the diameter of the air inlet would define the level of foaming of the food or beverage prepared.
Regarding claim 12, Butscher discloses the diameter of the nozzle defines the design of the jet in the inner volume of the pack (‘072, page 9, ln 2 – 15).
Regarding claim 13, Butscher discloses the food or beverage ingredient to be a soluble food or beverage ingredient (‘072, page 7, ln 7 – 8).
Regarding claim 14, Butscher discloses the container is configured as a sachet (‘072, page 3, ln 12 – 14).
Regarding claim 15, Butscher discloses the fluid inlet (3) can be accessed frontally to introduce an aqueous fluid through the side (‘072, fig. 1).
Regarding claim 16, Butscher in view of De Graaff discloses the air inlet (42,) obturation, i.e. the diameter thereof, can be regulated  in order to control the quantity of air injected (the size of the air inlet opening . . . can be, for instance, 0.005 to 0.5 mm2) (‘825, paragraph [0105]).
Regarding claim 17, Butscher discloses the pack presents a plane shape oriented along a plane essentially vertically oriented during beverage production (‘072, page 15, ln 16 – 17) and the fluid inlet (3) orientates the jet of fluid in a direction comprised in said plane (page 16, ln 1 – 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 7 recite the major limitations of claim 1 of the ‘532 patent with the pack of the instant application delivering the food or beverage product as a free flow making claims 1/7 obvious with respect to the ‘532 patent.  
Claim 15 recites the fluid inlet can be accessed frontally and/or by the rear to introduce an aqueous fluid into the pack and claim 4 of the ‘532 patent recites the fluid inlet can be accessed frontally or through its opposed real making claim 15 obvious with respect to the ‘532 patent.
Claim 17 recites the pack to present a plane shape essentially vertically oriented during beverage production with the fluid inlet orienting the jet of fluid in a direction comprised in said plane and claims 2 and 9 of the ‘532 patent recite the aqueous fluid to be injected at an angle of approximately 90º and in an upward direction inside the volume of the container respectively, i.e. in a vertical orientation making claim 17 of the instant application obvious with respect to the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        13 March 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792